McCay, Judge.
1. The contract in this case is plain and unambiguous. If it may be contradicted, there is no contract that may not. Nothing appears here but that the parties made a plain stipulation in writing, with the agreement at the time that it was not to be the real contract. It is not pretended that the plaintiffs thought it was written differently, or that there was any fraud in writing it as it is. All parties knew it was so written. It is said this is a fraud and a great hardship; but is not this always true where the rule excluding parol evidence is allowed ? The very offer of parol evidence to alter implies that the contract is not what the parties made. The rule is based on public policy. The danger of perjury — the uniform experience that it is wisest to adhere to what the parties have knowingly written — has established this rule as a choice of evils. Better this than to permit parol evidence to explain or contradict written. Perhaps some wrong will be done by exclusion, but less wrong that way than the other.
2. It is generally true, that a simple contract, though in writing, may be altered by a subsequent legal contract not in writing. But this cannot apply to a contract required by law to be in writing. If the contract may be altered by parol, then there is a contract on the subject matter by parol, and *291that is forbidden by the statute. Insurance contracts must, in this state, be in writing: Code section 2794. Altogether, we see no error in the judgment.
Judgment affirmed.